8 U.S. 169 (____)
4 Cranch 169
STHRESHLEY AND OBANNON
v.
THE UNITED STATES.
Supreme Court of United States.

*170 H. Marshall, for plaintiffs in error.


*171 February 23.
MARSHALL, Ch. J. delivered the unanimous opinion of the court, that the power of the officer to collect the outstanding duties ceased upon his removal from office, and devolved upon his successor. A contrary construction would be extremely injurious to the revenues of the United States, and could not have been intended by the legislature.
The officer can only be liable to pay over the money he has collected, unless he is charged with a neglect of duty in not collecting.
In the present case the breach assigned is for not paying, and no breach is assigned in not collecting, the duties. The bill of exceptions shows that the defendant Sthreshley had paid over and accounted for all the duties he had collected.
Judgment reversed.